Metcalf, J.
There is no legal ground on which these exceptions can be sustained. The instruction to the jury, for which the defendant asked, was rightly refused, and that which was given to them was correct.
We suppose there was some evidence at the trial — though none appears in the bill of exceptions — as to the determination of the plaintiff to buy the ship, before the defendant made the agreement with him on which the action is brought. Otherwise, the court needed not to instruct the jury concerning the effect of such a determination. However this may have been, the law was rightly stated to the jury, that the plaintiff was entitled to recover, on proof of the alleged agreement, if he bought the ship “ with such understanding and agreement,” though when the agreement was made he had already determined to buy the ship at the price at which it had been offered to him. This case stands on the same ground as would that of the buyer of a certain chattel, for which he had “ determined in his own mind ” to pay fifty dollars, if he could not obtain it for a less sum, who should offer a less sum to the owner, and tell him that he would give no more, and the owner should accept his offer. If the owner should refuse to deliver the chattel to the buyer, and should be sued by him for breach of contract, there can be no pretence that he could successfully defend by showing the buyer’s original determination to pay fifty dollars, if necessary, to obtain the chattel. Various declarations are made by buyer and seller, during a negotiation, which may be ethically wrong, but of which the law takes no cognizance, for the reason that it is the common understanding of mankind that they are to be disregarded by those to whom they are made. See Vernon v. Keys, 12 East, 637, 638. Exceptions overruled.